NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 11-1010
                                      _____________

                                    JAMES E. HEALY,
                                       Appellant

                                             v.

   HAVERFORD TOWNSHIP; HAVERFORD TOWNSHIP POLICE OFFICER
WILLIAM SHIELDS BADGE #2165, individually and as a police officer for Haverford
                             Township
                         _____________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                    (D.C. No. 09-02982)
                         District Judge: Hon. Eduardo C. Robreno

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     February 6, 2012

              Before: SLOVITER, VANASKIE, and GARTH, Circuit Judges.

                                 (Filed February 22, 2012)
                                       ____________

                                         OPINION
                                       ____________

GARTH, Circuit Judge.

         James Healy appeals from a jury verdict in favor of Haverford Police Officer

William Shields after Healy brought a 42 U.S.C. § 1983 action alleging use of excessive

force.
       Healy contends that the trial court improperly allowed the admission of certain

evidence at the trial. For the reasons that follow, we will affirm the December 3, 2010

judgment of the District Court against Healy.

                                              I.

       We write principally for the benefit of the parties and recite only the facts essential

to our disposition.

       On July 6, 2007, Officer Shields was on patrol when he saw Healy operating a

motor vehicle in Haverford Township. Shields knew Healy from prior arrests for driving

under the influence, and was aware that as of July 6, Healy‟s license was suspended as a

result of prior offenses related to driving under the influence. Shields activated his

overhead lights and siren to direct Healy to pull to the side of the road. Healy pulled into

a parking lot two blocks from the point where the lights were activated, exited his car,

and approached Shields‟ car. Shields exited his own vehicle, and an altercation between

the two men followed. Shortly into the altercation, Shields placed Healy under arrest. As

he walked Healy to the front of Shields‟ vehicle and instructed him to place his hands on

the hood of the vehicle, Shields believed that Healy was resistant and began to ball up a

fist. At that time, Shields used his taser on Healy and successfully took him into custody.

       Thereafter, Shields drove Healy to a hospital where he ordered a blood test to

determine Healy‟s blood alcohol level. The blood test revealed no alcohol in Healy‟s

system, but did reveal the presence of marijuana. Healy was subsequently charged with

driving under the influence, driving while under suspension, and resisting arrest. He pled

guilty to the first two charges and Nolo Contendere to the resisting arrest charge. Healy

                                              2
thereafter filed a § 1983 action against Haverford Township and Shields, seeking

compensatory damages, punitive damages, and other relief on the grounds that Shields

used unreasonable force during the arrest. Healy thereafter agreed to dismissal of

Haverford Township as a defendant. Prior to trial on the § 1983 action, Healy filed

motions in limine seeking the preclusion of: 1) evidence that, prior to the incident which

gave rise to the action, he had been stopped and arrested for driving under the influence

and related offenses; and 2) evidence relating to the time between Healy‟s arrest and his

blood test and evidence that Healy‟s blood reflected the presence of marijuana in his

system. The District Court ruled that the evidence pertaining to Healy‟s blood test would

be admissible at trial, but that evidence of his prior driving under the influence offenses

would not.

       At trial, following cross-examination of Shields and testimony from Healy

pertaining to prior encounters between the two, the District Court ruled, over Healy‟s

objection, that Shields could introduce evidence of prior contact between the two parties

that had led to convictions of Healy. At the conclusion of trial, the jury returned a verdict

in favor of Shields. Healy timely appealed.

                                              II.

       The District Court had jurisdiction over Healy‟s action pursuant to 28 U.S.C. §

1331, and we have jurisdiction under 28 U.S.C. § 1291. “We review a trial court‟s

decision to admit or exclude evidence for abuse of discretion.” U.S. v. Starnes, 583 F.3d

196, 213-14 (3d Cir. 2009).

                                             III.

                                              3
       On appeal, Healy contends that: 1) the District Court improperly permitted

testimony by Shields that he stopped Healy because he “knew he had a DUI [driving

under the influence] suspended license; and 2) the District Court improperly permitted

the introduction of video of Healy during his transportation to the hospital and the

introduction of recordings of events once Healy and Shields arrived at the hospital. We

will address these contentions in turn.

       Healy first claims that evidence of his prior history of driving under the influence

was improperly admitted because it was not relevant evidence under Federal Rules of

Evidence 401 and 402. In the alternative, Healy argues that if the evidence was relevant,

its introduction would be unduly prejudicial under Federal Rule of Evidence 403. Shields

contends that the doctrine of curative admissibility allowed for the admission of this

evidence in spite of any potential problems under the Federal Rules.

       “The doctrine of „opening the door,‟ sometimes referred to as „curative

admissibility,‟ provides that when one party introduces inadmissible evidence, the

opposing party thereafter may introduce inadmissible evidence to rebut or explain the

prior evidence.” Government of Virgin Islands v. Archibald, 987 F.2d 180, 187 (3d Cir.

1993). In the present case, Healy‟s counsel cross-examined Shields about prior

interactions between Shields and Healy, including prior interactions that had resulted in

arrests and convictions for driving under the influence. On direct examination, Healy

also testified about his prior contact with Shields, including testimony about arrests. All

of this evidence was inadmissible under the District Court‟s pre-trial ruling on Healy‟s



                                             4
motion in limine. There is no question, therefore, that Healy opened the door by

introducing inadmissible evidence of this nature.

       In addition to eliciting and introducing evidence of these prior arrests, Healy‟s

counsel attempted to suggest that Shields was motivated by a history of personal dislike

for Healy. In order to rebut the suggestion that he was personally biased towards Healy,

as suggested by the otherwise inadmissible evidence that Shields had arrested Healy on

previous occasions, Shields sought to prove that the arrests had been legitimate:

specifically, to indicate that at least some of those prior arrests had ended in convictions

for driving under the influence. Once Healy opened the door and introduced inadmissible

evidence of the history between the two parties and attempted to explain that history in a

manner unfavorable to Shields, it was within the District Court‟s discretion to allow

Shields to introduce otherwise inadmissible evidence to rebut that explanation.

       Healy next claims that the District Court abused its discretion when it allowed the

introduction of a video recording of Healy from the time he was arrested until he and

Shields arrived at the hospital for the administration of his blood test, and when it

allowed the introduction of an audio recording of the interaction between Shields, Healy,

and technicians at the hospital.

       Healy briefly argues that admission of the video of him during transport to the

hospital was irrelevant to any element of the trial. Insofar as the video, by Healy‟s own

description, “simply showed [Healy] calmly sitting in the back of the patrol vehicle doing

nothing and saying nothing,” it was relevant to Healy‟s claim of unnecessary force.

Healy‟s demeanor, lack of indications of injury, and lack of requests for medical

                                              5
treatment all bear directly on both the extent of the force used against him and his

credibility. The video recording was therefore relevant, and the District Court did not

abuse its discretion in allowing Shields to introduce it at trial.

       Healy next claims that the District Court erred in allowing the introduction of an

audio recording of his blood test. Healy does not articulate any reason for or otherwise

explain this claim, other than to say “the prejudice far outweighs any probative value.

There are several hearsay statements made by unknown technicians.” Having reviewed

the entire recording entered into evidence by Shields, we are unable to conclude that any

portion of the recording after Healy was taken into custody is in any way prejudicial.

Nevertheless, the recording does serve as evidence of Healy‟s state of mind and his

injuries or lack thereof; as such, it was both relevant and probative evidence.

Accordingly, it was not an abuse of discretion to admit that portion of the recording.

       Finally, Healy claims that the District Court erroneously allowed Shields to

introduce evidence that Healy‟s blood test indicated the presence of marijuana in his

bloodstream. Healy contends that the introduction of that evidence was designed “solely

to attack Mr. Healy‟s character.” Shields argues that the presence of marijuana in

Healy‟s blood would clearly impair his ability to accurately recall the events surrounding

his arrest. Because the exact nature and sequence of those events was in dispute at the

trial, the veracity and accuracy of Healy‟s recollection would have been significant, and

the presence of marijuana in his blood therefore served a purpose other than a character

attack on Healy. The trial court did not abuse its discretion in allowing the admission of

evidence of the presence of marijuana in Healy‟s blood at the time of his arrest.

                                               6
                                           IV.

       Because we conclude that the District Court did not abuse its discretion in

allowing the introduction of evidence of Healy‟s prior driving under the influence

conviction, or of the circumstances surrounding his blood test, we will affirm the

judgment of the District Court.




                                            7